Rogers, J.
By reference to the assignment ot errors filed by appellant, we are asked to set aside, as illegal, an order permitting the defendant to bond a writ of injunction. We do not *81find any such order in the proceedings; we granted plaintiff a certiorari, and he has filed the record. We find a motion to bond made by the City Attorney on January 22d, 1880, but no order endorsed thereon or signed by the judge: no minute entry appears to have been made since May 22d, 1878.
We cannot afford relief where, by the record, none appears necessary.
The appeal is, therefore, dismissed.